PER CURIAM.
Defendant liability insurance carrier seeks appellate review of an adverse summary final judgment rendered in favor of plaintiff insured. By its judgment the trial court held as a matter of law that a Jeepster Commando four-wheel-drive motor vehicle which is designed as a truck, built and equipped as a truck, advertised as a truck, sold as a truck, and generally but not exclusively used by its owners as a truck, was in point of fact an automobile of pleasure car design within the meaning of an insurance policy containing a supplemental nonoccupational death benefit as follows:
“If an Accidental Death Benefit is payable, * * * and if the required due proof shows that the injury resulting in the accidental death was sustained by the Insured (a) while driving or riding in a private automobile of pleasure car design (including station wagon or similar body types) not in use for commercial or occupational purposes by the Insured, * * * the Company will pay, in addition to all other benefits provided by the policy, a Benefit equal to the face amount. * * * ”
The facts, legal contentions, and supporting authorities submitted by the respective parties to this cause are recited with accuracy and fidelity in the dissenting opinion rendered by Judge Spector. On the basis of that recitation, we are of the view that *705the trial court erred in reaching the conclusion upon which the challenged judgment is based. The judgment appealed is accordingly reversed and the cause remanded for further proceedings.
Reversed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, J., concur.
SPECTOR, J., dissents.